Citation Nr: 0942867	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee 
injury.

2.  Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk
INTRODUCTION

The Veteran had active service from July 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision of the 
Manchester, New Hampshire, regional office (RO) of the 
Department of Veterans Affairs (VA).

In March 2009, the Veteran testified at a formal hearing at 
the Manchester RO.  The hearing transcript has been 
associated with the claims folder and has been reviewed. 

The issue of entitlement to service connection for a left 
shoulder injury was included among the issues on appeal to 
the Board.  However, the Veteran stated during his March 2009 
RO hearing that he wished to withdraw this issue.  Therefore, 
this issue is considered to be withdrawn, and is no longer on 
appeal to the Board.  38 C.F.R. § 20.204 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, through his representative, contacted the Board 
in October 2009 and requested that he be scheduled for a 
video conference hearing at the RO before a Veterans Law 
Judge.  This request is timely, in that it was received 
within 90 days of certification of the appeal to the Board.  
38 C.F.R. § 20.1304(a) (2009).  Video hearings are scheduled 
by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a video 
conference hearing with a Veterans Law 
Judge from the RO in accordance with 
applicable provisions.  If appellant 
decides he no longer desires a hearing, 
he should withdraw the request in 
writing to the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



